                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

HENRY HINTON, JR.                                             PLAINTIFF

VS.                                  CIVIL ACTION NO. 3:16CV616TSL-RHW

DENNIS MARTIN, ET AL.                                        DEFENDANTS


                                  ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge John C. Gargiulo,

and the court, having fully reviewed the report and

recommendation entered in this cause on May 14, 2019 and being duly

advised in the premises and there being no objection filed by

plaintiff, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge John C. Gargiulo entered on May 14,

2019 be, and the same is hereby adopted as the finding of this

court.     It follows that the complaint is dismissed for failure to

exhaust.

      A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

      SO ORDERED this 8th day of August, 2019.



                                  /s/Tom S. Lee
                                  UNITED STATES DISTRICT JUDGE
